Citation Nr: 1523672	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  10-25 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a colon condition.

2.  Entitlement to service connection for a back condition.

3.  Entitlement to service connection for a right hip condition as secondary to a service-connected right hip disability.

4.  Entitlement to service connection for psoriasis, to include as due to Agent Orange exposure.

5.  Entitlement to service connection for hypertension, to include as due to Agent Orange exposure, or as secondary to service-connected coronary artery disease.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to April 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In April 2015, the Veteran testified before the undersigned Veterans Law Judge at a videoconference Board hearing at the RO in Cleveland, Ohio.  A transcript of the proceeding has been associated with the claims file.

The issues of entitlement to service connection for a right hip condition and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the April 2015 Board hearing, before the Board promulgated a decision, the Veteran testified that he wished to withdraw from appellate review his claim for service connection for a colon condition; a written transcript of such testimony is associated with the claims file.

2.  The Veteran has a thoracic and lumbar spine disability that is etiologically related to a disease, injury, or event in service.

3.  The Veteran's psoriasis is etiologically related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of an appeal of a claim for service connection for colon condition have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

2.  A thoracic and lumbar spine disability was incurred in active service.  38 U.S.C.A. § 1110, 1154, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304 (2014).

3.  Psoriasis was incurred in active service.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

With regard to the Veteran's claim for service connection for a colon condition, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2014).

At the April 2015 Board hearing, before the Board promulgated a decision in this matter, the Veteran testified that he wished to withdraw from appellate consideration his claim for service connection for a colon condition.  The Veteran was represented at the hearing, and a transcript of his testimony is associated with the claims file.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of the Veteran's claim, and it must therefore be dismissed.

II.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claims for service connection for a back disability and psoriasis are granted herein, as explained below.  As such, the Board finds that any error related to the VCAA is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

III.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  Id.

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A.  Back

The Veteran claims that he has a back condition due to a back injury he sustained in Vietnam during a mine sweep.

As an initial matter, there is no record of treatment for any back injury in the Veteran's service treatment records.  However, under 38 U.S.C.A. § 1154, the Board may accept a veteran's statement as sufficient evidence of the incurrence of an injury in combat so long as it is consistent with the circumstance, conditions, or hardships of the veteran's active service.  Although the Veteran does not have any service medals sufficient in themselves to confirm combat action, in this particular case, because the Veteran served as a Marine in Vietnam, and because his DD Form 214 shows that he had Landmine Warfare and Demolitions training in Vietnam in 1966, the Board finds his lay account to be consistent with the circumstances of his service and, therefore, sufficient evidence of the in-service incurrence of some type of back injury.  

The Board further adds that the Veteran reported on an August 1967 report of medical history that he was experiencing recurrent back pain.  While the Board acknowledges that this record is dated in 1967, not 1969, the Board also acknowledges that the Veteran's recollection of the exact date of the mine incident may not be accurate due to the passage of time and, therefore, the Board finds this one discrepancy to be inconsequential.

Private treatment records dating back to 1991 through 2006 from Dr P.B. reflect complaints of lumbar and thoracic back pain and treatment.  Also, more recent VA treatment records reflect that the Veteran has been followed for back pain.  See, e.g., December 2009, May 2010.

In support of his claim, the Veteran submitted August 2010 and December 2012 letters from Dr. P.B., who reported that he had treated the Veteran for low back pain for approximately 20 years (since 2010), which the Veteran reported had begun in service in 1969 when he injured his back in a mine sweep in Vietnam.  Dr. P.B. noted the Veteran reported to him that he was treated for the injury in service but sent back into "battle" shortly afterwards.  Dr. P.B. noted that the Veteran had no subsequent back injuries to account for his back condition, and that the Veteran had previously received private treatment by other clinicians, and opined that it was more likely than not that the Veteran's back condition was due to his in-service injury.

The Veteran was afforded a VA examination in July 2008 (QTC).  X-rays revealed, among other things, multi-level degenerative disc disease of the lumbar and thoracic spine.  The VA examiner noted the Veteran's reported history of a back injury in service during a mine sweep.  The examiner opined that given the Veteran's history of a back injury in service, it is at least as likely as not that his back condition was due to his active service.

In light of the above, the Board finds the preponderance of the evidence shows that the Veteran's thoracic and lumbar spine conditions are at least as likely as not related to his active service.  The Board notes that the three positive opinions from the VA examiner and from Dr. P.B. are uncontradicted by any medical evidence in the claims file, and both opinions are supported by an adequate rationale.  Also, as explained above, the Board has taken the Veteran's lay account of his back injury in service as sufficient evidence of in-service incurrence in this particular case, plus he did in fact report back pain in service.  Therefore, the Board will grant the claim.



B.  Psoriasis

The Veteran asserts that he has psoriasis on his scalp, face, and knees, including due to Agent Orange exposure in service.  He testified at the Board hearing that his symptoms have continued since service.

Based on the Veteran's service in Vietnam, exposure to herbicides is presumed.  See 38 C.F.R. § 3.307(a)(6)(iii) (2014).  Psoriasis, however, is not among the diseases listed in 38 C.F.R. § 3.309(e) for which presumptive service connection may be awarded due to herbicide exposure.  The Veteran is not, however, precluded from otherwise proving entitlement to service connection on a direct basis (i.e., with evidence of a nexus to such presumed herbicide exposure).  See Combee v. Brown, 5 Vet. App. 248 (1993).

An August 1967 report of medical history reflects the Veteran checked the boxes indicating he had experienced boils and skin diseases.  A May 1969 service treatment record reflects the Veteran was treated for diagnosed psoriasis versus seborrheic rash of the face.  

Post-service, private treatment records from Dr. P.B. reflect treatment for diagnosed psoriasis in February 2000, December 2001, January 2004, and February 2006. A May 2008 VA Agent Orange evaluation report reflects diagnosed psoriasis.  Subsequent VA treatment records include psoriasis in the problem list.  The Veteran testified at the Board hearing that he had recently been prescribed a cream for treatment at the VA medical center, albeit that record is not among those associated with the claims file dated through August 2011.

The Board acknowledges that the Veteran has not been provided with a VA examination relating to his claim, and that there is no medical opinion of record regarding the etiology of the Veteran's psoriasis or any competent medical opinion linking it to herbicide exposure.

Even so, as shown above, the Veteran was diagnosed with psoriasis in service, he reports continued symptomatology since service, and his post-service treatment records show treatment for diagnosed psoriasis, including during the period on appeal.  There is no evidence of any intercurrent etiology since service, or otherwise any reason why his post-service psoriasis is different from his psoriasis shown in service.  The Board also emphasizes that the Veteran is generally competent to report that he has continued to experience his skin symptoms since service.  Therefore, the Board will resolve all doubt in the Veteran's favor, find that he has continued to experience psoriasis since service, and grant the claim.

In summary, having resolved all doubt in favor of the Veteran, the Board concludes that service connection for psoriasis is warranted.  See 38 U.S.C.A. § 5107(b) (West 2014).


ORDER

The appeal of entitlement to service connection for a colon condition is dismissed.

Entitlement to service connection for a thoracic and lumbar spine disability is granted.

Entitlement to service connection for psoriasis is granted.


REMAND

A.  Right Hip

The Veteran also claims that he has a right hip disability secondary to his service-connected right knee disability.  He asserts it is due to "limping" or presumably an altered gait as a result of his service-connected right knee/leg disability, status post gunshot wound residuals (accidental and self-inflicted).

The Veteran's March 1960 enlistment examination report reflects that he had a pelvic tilt to the left.  The Board notes that subsequent service treatment records are silent as to any right hip condition.

VA treatment records in the claims file dated through August 2011 reflect complaints of right hip pain.  See, e.g., May 2010.

The October 2008 rating decision denied the Veteran's claim essentially based on the lack of evidence of a current disability.  The Board acknowledges that pain alone, without a diagnosed or identifiable underlying condition, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

The Board also finds it noteworthy that although the October 2008 rating decision indicates the Veteran underwent an examination in July 2008, that VA examination did not pertain to the Veteran's right hip.

The Veteran testified at the April 2015 Board hearing that he recently underwent an x-ray of his right hip at the VA medical center.  The claims file currently includes his VA treatment records dated through August 2011.  Therefore, this matter should be remanded to obtain all of the Veteran's recent VA treatment records dated since August 2011 to present so that they may be associated with the claims file.  If these records do in fact show a diagnosed right hip condition, then the Veteran should be afforded a VA examination to address whether it is caused or aggravated by his service-connected right knee/leg disability.

B.  Hypertension

The Veteran also claims that he has hypertension due to Agent Orange exposure in Vietnam.  In the alternative, he asserts that it is secondary to his service-connected coronary artery disease.  He testified at the Board hearing that he was diagnosed with hypertension when he underwent a heart stent placement surgery (in January 2004).

The Veteran has a diagnosis of hypertension, and the service personnel records show that the Veteran served in Vietnam and is presumed to have been exposed to herbicides during this time. See 38 C.F.R. § 3.307(a)(6)(iii).  While hypertension is not a listed presumptive disease, the Veteran is not precluded from otherwise proving entitlement to service connection on a direct basis (i.e., with evidence of a nexus to such presumed herbicide exposure).  See Combee v. Brown, 5 Vet. App. 248 (1993).

A VA examination and/or opinion is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifested during an applicable presumption period for which the veteran qualifies, (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence of record for VA to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006). With respect to the third factor above, the Court of Appeals for Veterans' Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  McLendon, 20 Vet. App. at 83.

The National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update) concluded that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension.  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011) at 694.  The Secretary discussed the 2006, 2008, and 2010 Updates, which contain the same analysis with respect to hypertension, in the Federal Register. See e.g. 77 Fed. Reg. 47,924 -01 (Aug. 10, 2012) (noting "[i]n Veterans and Agent Orange: Update 2006 . . . and Update 2008, NAS elevated hypertension to the 'Limited or Suggestive Evidence' category"); 75 Fed. Reg. 32,540, 32,549 (June 8, 2010) ("In Update 2006, NAS concluded that there was 'limited or suggestive evidence of an association between exposure to the compounds of interest and hypertension.'"); 75 Fed. Reg. 81,332, 81,333 (NAS, in 2008, categorized certain health outcomes, including hypertension, to have "'limited or suggestive evidence of an association.' This category is defined to mean that evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."). 

Given the 2010 Update, the Board finds that there is an indication that hypertension may be associated with herbicide exposure, sufficient to trigger VA's duty to obtain a medical opinion as to whether the Veteran's hypertension is as likely as not related to herbicide exposure during service. See McLendon, 20 Vet.App. 79, 83 (2006); see also 38 C.F.R. § 3.159(a)(1).  Absent a medical opinion on this issue, the record is insufficient for the Board to render a decision on the Veteran's claim.  Accordingly, remand is necessary in this case to provide the Veteran with a medical examination to address that theory of causation. See id. at 81.

The Board also notes that private treatment records relating to the Veteran's January 2004 stent placement at Mt. Carmel hospital reflect diagnosed hypertension and that he was prescribed Toprol.  The Board adds that shortly priorto, a December 2003 Adena Hospital record reflects that he had complaints of chest pain and had diagnosed hypertension.  In light of the medical evidence reflecting diagnosed hypertension around the time of his stent placement surgery, the Board finds that a VA examination must also address the theory of secondary service connection, and specifically whether the Veteran's hypertension was otherwise caused or aggravated by his service-connected coronary artery disease.

Accordingly, the case is remanded for the following action:

1.  Associate with the claims file all of the Veteran's VA treatment records dated since August 2011.

2.  If the newly associated VA treatment records dated since August 2011 reflect a diagnosed right hip condition, afford the Veteran a VA examination to determine the current nature and etiology of his right hip condition.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, including a copy of this remand, and the examiner must note that the claims folder has been reviewed.  

The examiner is asked to opine as to the following:

a.  whether it is "at least as likely as not" that any current right hip condition was caused by his service-connected right knee/leg disability.

b.  whether it is "at least as likely as not" that any current right hip condition was aggravated (permanently worsened beyond the natural progress of the disease) by the service-connected right knee/leg disability.

Please note to the VA examiner that even if the Veteran's right hip condition is found to relate to his pelvic tilt noted on entry, the examiner is asked to opine as to whether it is "at least as likely as not" that it was nevertheless aggravated by the Veteran's right knee/leg condition.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  After the above development in paragraph (1) has been completed, afford the Veteran a VA examination to determine the current nature and etiology of his hypertension.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, including a copy of this remand, and the examiner must note that the claims folder has been reviewed.  

The examiner is asked to opine as to the following:

a.  whether it is "at least as likely as not" that the Veteran's hypertension was caused by conceded herbicide exposure;

b.  whether it is "at least as likely as not" that the Veteran's hypertension was caused by his service-connected coronary artery disease. 

c.  whether it is "at least as likely as not" that any current hypertension was aggravated (permanently worsened beyond the natural progress of the disease) by his service-connected coronary artery disease. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed hypertension, and alternatively the exposure to herbicides.  Likewise, the mere fact that a presumption has not been established for the particular disorders at issue is not dispositive of the issue of nexus.  Consideration must still be given to the exposure, and the NAS study that indicates that there may be an association.

4.  Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


